Citation Nr: 1729789	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  07-17 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial compensable disability rating from November 1, 1979 to August 1, 2016, and in excess of 10 percent from August 2, 2016 to the present, for service-connected bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow, Counsel


INTRODUCTION

The Veteran had honorable active military service from August 1976 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in November 2005 and June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  

The Veteran appeared and testified at a Board hearing held in Washington, DC in March 2011.  A transcript of this hearing is associated with the claims file.  In March 2013, the Board notified the Veteran that the Veterans Law Judge who held that hearing was no longer with the Board and offered him the opportunity to have a new hearing with another judge.  Although the Veteran requested a new hearing in Washington, DC and such was scheduled in July 2013, the Veteran did not appear for his hearing and instead his representative submitted written argument on the day of the hearing.  Consequently, the Board finds that all due process has been satisfied to provide the Veteran with a hearing before the Board and no further efforts are required.

With regard to the issue of TDIU, in its March 2015 decision, the Board found this issue had been raised by the Veteran throughout the appeal, including in a March 2009 statement, in connection with his initial increased rating claims and, therefore, the issue was before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the March 2015 decision, the Board remanded the TDIU claim for additional development.  In February 2017, a rating decision was issued denying the claim on a schedular basis.  In April 2017, an administrative decision was issued by the Director, Compensation Service, denying an extraschedular TDIU.  In May 2017, a Supplemental Statement of the Case was issued advising the Veteran and his representative of all bases for denial of the claim.  Thereafter, his claim has been returned to the Board.  

In addition, in a March 2015 decision, the Board denied the Veteran's claims for increased disability ratings for his service-connected hepatitis C and bilateral hearing loss.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In July 2016, by a memorandum of decision, the Court vacated the Board's decision only so far as it denied referral of an extraschedular rating for the Veteran's service-connected bilateral hearing loss.  In February 2017, the Board remanded the Veteran's claim, only as to the extraschedular aspect, for the agency of original jurisdiction (AOJ) to readjudicate after the development and adjudication of the TDIU claim had been completed.  In April 2017, an administrative decision was issued by the Director, Compensation Service, denying an extraschedular rating for the Veteran's service-connected bilateral hearing loss.  In May 2017, a Supplemental Statement of the Case was issued on the issue of whether the Veteran is entitled to an extraschedular disability rating for his service-connected bilateral hearing loss, which was issued simultaneously with the Supplemental Statement of the Case on the issue of entitlement to a TDIU.  Thereafter, the Veteran's claim was returned to the Board.

The Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claims without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board finds that the Veteran has raised a petition to reopen a previously denied claim for service connection for right ear chronic mastoiditis status post tympanomastoidectomy by a January 2005 statement and the submission of new and material evidence in September 2006 (VA treating physicians' favorable medical statement).  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The symptoms associated with the Veteran's service-connected hearing loss are contemplated by the schedular rating criteria and do not cause the Veteran to be unable to secure or follow a substantially gainful occupation.

2.  The Veteran's service-connected disabilities do not cause him to be unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular disability rating for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100, and 4.86 (2016).

2.  The criteria for a TDIU rating have not been met, including on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.


Procedural History

In an October 1980 rating decision, the RO granted service connection for left ear hearing loss and left fifth toe arthroplasty, but denied service connection for right ear hearing loss and hepatitis.  Thereafter, the Veteran sought multiple times to reopen for service connection for right ear hearing loss but was denied in rating decisions issued in September 1990, October 1995, March 1996 and February 2003.

Finally, in a November 2005 rating decision, the RO found clear and unmistakable error in the October 1980 rating decision's denial of service connection for right ear hearing loss.  Although it found that the grant of service connection for left ear hearing loss was in error because the Veteran did not have hearing loss in that ear, that decision was protected due to the passage of time and could not be overturned.  Thus, the RO merely granted service connection for right ear hearing loss, making the Veteran's service-connected hearing loss bilateral, effective November 1, 1979, the day after the Veteran's separation from active duty, as his original claim for service connection had been filed within one year of his discharge.  However, the disability rating assigned for the Veteran's now bilateral hearing loss remained zero percent from November 1, 1979 to August 2, 2016, based upon the functioning of the rating criteria and the medical evidence available as applied thereto.

In a January 2006 statement, the Veteran again requested service connection for his right ear hearing loss despite service connection being established in the November 2005 rating decision.  The RO took this as a claim for an increased disability rating for bilateral hearing loss and, in a June 2006 rating decision, denied the claim.  In July 2006, the Veteran submitted a Notice of Disagreement specifically against the June 2006 rating decision's denial of a compensable disability rating, specifically claiming an extra-schedular rating based upon the "change to my lifestyle this has caused."  The RO issued a Statement of the Case in May 2007, and the Veteran perfected an appeal by filing a timely VA Form 9 in June 2007.  

In March 2011, the Veteran appeared and testified at a Board hearing in Washington, DC.  In May 2011, the Board remanded the Veteran's appeal for additional development.  Notably at this time, the Veteran's appeal also included a claim for an increased disability rating for hepatitis C, for which service connection was also granted in the November 2005 rating decision based upon a finding of clear and unmistakable evidence in a prior rating decision, and a 10 percent disability rating was assigned effective April 4, 2005.  Although the Veteran's representative argued at the Board hearing that the issues on appeal are actually claims for entitlement to initial increased evaluations because the January 2006 claim for increase presently on appeal was filed within one year of the November 2005 rating decision that granted service connection, in its May 2001 remand, the Board stated that only the June 2006 rating decision was on appeal.  

Both claims for increased disability ratings were returned to the Board at the beginning of 2013. In October 2013, the Board again remanded the Veteran's appeal for additional development.  However, at this time the Board expanded the scope of the appeal to include the November 2005 rating decision in addition to the June 2006 thereby making the issue on appeal an initial disability rating and extending the rating period back to November 1, 1979, rather than January 2006, the date the Veteran had filed the claim for increased ratings.  The reasons for finding that the November 2005 rating decision is on appeal were not expressed in the Board's remand.  

The Veteran's claims for initial increased disability ratings were returned to the Board and, in March 2015, the Board issued a decision denying them on both a schedular and extraschedular basis.  As discussed in the Introduction section hereof, the Board also found that the issue of entitlement to a TDIU had been raised and, therefore, picked up that issue and remanded it to the AOJ for further development.  

The Veteran appealed the Board's March 2015 decision to the Court.  However, before the Court, he did not pursue the issue of an initial increased disability rating for hepatitis C, and that issue was dismissed.  Rather, the Veteran only sought reversal and remand of the claim for an initial increased disability rating for service-connected bilateral hearing loss, which the Court granted in a memorandum decision issued in July 2016.  Relying on Brambley v. Principi, 17 Vet. App. 20, 24 (2003), the Court found that the Board prematurely decided the issue of referral for extraschedular consideration when it remanded the TDIU claim because evidence obtained on remand in developing the issue of entitlement to a TDIU would likely assist the Board in understanding the Veteran's complete disability picture and may provide evidence pertinent to the extraschedular inquiry.  Therefore, the Board essentially erred in adopting divergent views of the evidence as to extraschedular referral and TDIU and such divergent views were considered harmful to the Veteran requiring remand for readjudication.  Thus, the Court vacated the Board's March 2015 decision denying entitlement to an initial compensable disability rating for bilateral hearing loss on an extraschedular basis and remanded for readjudication consistent with the Court's decision.  

Meanwhile, in relation to development and adjudication of the Veteran's remanded claim for entitlement to a TDIU, in January 2017, the RO issued a rating decision granting a staged increased disability rating to 20 percent for service-connected hepatitis C, a staged increased disability rating to 10 percent for service-connected bilateral hearing loss, and service connection for tinnitus evaluated as 10 percent disabling.  All of these grants were made effective August 2, 2016, the date of the most recent VA examination establishing that such benefits were warranted.  

As noted in the Board's February 2017 remand, the Court's memorandum decision did not vacate the Board's determination that a higher schedular rating is warranted for service-connected hearing loss because the Veteran did not present any such argument.  Rather, a review of the Veteran's brief to the Court reveals that both arguments raised related to the Board's decision not to refer the Veteran's claim for extraschedular consideration under 38 C.F.R. § 3.321(b).  Consequently, the issue of a higher schedular rating is not presently before the Board.  See Pederson v. McDonald, 27 Vet. App. 276, 285 (2015) (en banc) (arguments not raised on appeal to the Court are considered to be abandoned).  While the RO subsequently granted an increased "staged" schedular rating in the January 2017 rating decision, the Board notes that the Veteran has not yet initiated an appeal of the schedular rating assigned for that "stage" and, therefore, the matter of that schedular rating assigned for bilateral hearing loss is not before the Board at this time.  Only the question of whether a higher disability rating based upon an extraschedular basis is at issue for the Board to determine, and the issue on appeal has been characterized to reflect that.

In February 2017, the Board remanded the Veteran's claim for an initial increased disability rating for service-connected bilateral hearing loss based upon an extraschedular basis requesting the AOJ readjudicate the issue after the TDIU claim was completely developed and adjudicated.  In February 2017, the Appeals Management Center (AMC) issued a rating decision denying entitlement to a TDIU on a schedular basis.  In March 2017, the AMC referred a request for extraschedular consideration to determine entitlement to a higher level of compensation for bilateral hearing loss on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b) to the Director, Compensation Service.  In addition, the RO referred a request for consideration of entitlement to a TDIU on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b).  In April 2017, the Director issued an administrative decision denying both requests.  Thereafter, in May 2017, two Supplemental Statements of the Case were issued denying the issues as listed on the title page of this decision.  The Veteran's appeal was returned to the Board in June 2017.

Extraschedular Rating for Service-Connected Bilateral Hearing Loss

In the present case, the Veteran contends that an extraschedular rating for his service-connected bilateral hearing loss is warranted "due to the change in my lifestyle this has caused."  See July 2006 Notice of Disagreement.  However, the Veteran did not explain what "lifestyle" changes he has had to make except that he wears a hearing aid in the right ear, see June 2007 VA Form 9.  At the March 2011 Board hearing, the Veteran described difficulty hearing from his right side due to his hearing loss.  The Veteran described having a lot of drainage from his right ear and taking medication for that and having to go to the doctor regularly to keep it cleaned out, but was unsure whether that was related to his hearing loss.  He did, however, state that the drainage makes it difficult for him to wear his hearing aid in his right ear.  His representative argued that the Veteran has an exceptional hearing pattern in his right ear and, therefore, the provisions of 38 C.F.R. § 4.86 should be considered.

The law provides that disability ratings are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321 (b)(1). According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.

Referral for extraschedular consideration is merited when (1) the service-connected disability presents such an exceptional disability picture as to render the rating schedule inadequate to evaluate the disability (i.e., the disability is so extraordinary or unusual that it is not contemplated by the rating criteria or the severity and symptoms of the disability are not described by the schedular criteria) and (2) the exceptional disability picture exhibits other related factors (i.e., "governing norms" such as marked interference with employment or frequent periods of hospitalization).  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If both of these factors are met, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Considering the pertinent evidence of record in light of the above, the Board finds that the criteria for assigning an initial extraschedular disability rating for service-connected bilateral hearing loss pursuant to 38 C.F.R. § 3.321 (b)(1) at any time from November 1, 1979 to the present have not been met. Specifically, the Board finds that the schedular ratings assigned adequately address the functional effects of the Veteran's bilateral hearing loss.

The Veteran's bilateral hearing loss has been evaluated as zero percent disabling from November 1, 1979 until August 1, 2016, and as 10 percent disabling as of August 2, 2016 based upon the audiometric evaluations and other medical evidence in the claims file.  

Service treatment records demonstrate the Veteran had normal hearing on audiometric testing in the left ear on both enlistment and separation examinations in August 1976 and July 1979, respectively, as well as in August 1978 and September 1979.  However, the right ear hearing on audiometric testing on enlistment examination in August 1976 showed a 40 decibel loss at 4000 Hertz, although it was within normal limits at all other levels.  A mild conductive hearing loss in the right ear was noted at 500 and 1000 Hertz on audiometric testing in August 1978, as well as in September 1979.  However, audiometric testing conducted at the time of separation examination in July 1979 demonstrated pure tone thresholds of 20, 30, 25, 25 and 45 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  However, no diagnosis of hearing loss was noted and PULHES profile was notated as "1" for hearing.  

Shortly after the Veteran was discharged from service, he filed a claim for service connection for hearing loss.  On VA examination in June 1980, he was found to have mild to moderate conductive hearing loss on the right, while his hearing on the left was found to be within normal limits.  No specific complaints were noted.  

On VA examination in May 1990, the Veteran complained of being "deaf in right ear" caused by removal of the ear drum, which he reported was due to an ear injury received in the "canal zone" in 1977 with the ear drum being removed in December 1989.  The assessment was again mild to moderate conductive hearing loss in the right ear, status post tympanomastoidectomy, and normal hearing in the left ear.  

On VA examination in January 1999, the Veteran was diagnosed to have moderate to moderately severe conductive hearing loss in the right ear with hearing within normal limits in the left ear.  No history, including functional limitations, is noted in the examination report.  He also underwent VA examinations in April 2005 and April 2006, which further demonstrated continued moderate to severe conductive right ear hearing loss, but the reports of such examinations again fail to note any functional limitations caused by such disability.

The Veteran failed to appear for VA audio examination in June 2011.  The next VA examination he appeared for was conducted in November 2013 at which time audiometric testing demonstrated moderately severe to severe conductive hearing loss in the right ear and normal hearing in the left ear.  The examiner noted that the Veteran's hearing loss would have "significant effects" on occupation as the Veteran reported having difficulty hearing in most listening situations, especially when sound is on the right side.  

Finally, the Veteran was last examined for VA rating purposes in August 2016.  He was assessed to have mixed hearing loss in the right ear and normal hearing in the left ear.  As to the functional impact resulting from his hearing loss, the examiner noted that the Veteran reported he is unable to hear out of the right ear and constantly has to ask people to repeat themselves and talk louder, thus his hearing problems cause complications in communications.  The Veteran also reported having to increase the volume on music in order to hear.  In addition, for the first time, the Veteran reported having intermittent tinnitus in the right ear that the VA examiner related to the right ear hearing loss.  The VA examiner stated, however, that there is no functional impact caused by the Veteran's tinnitus.

Post-service VA treatment records starting in 1989 show audiological evaluation by audiogram of the Veteran's hearing in December 1989, August 1995, May 2003, February 2006, September 2009 and March 2011.  All of these audiograms showed the Veteran had conductive hearing loss in the right ear, but normal hearing in the left ear.  The VA treatment records also contain numerous notes showing treatment with the Otolaryngology (ENT) Clinic for chronic otomastoiditis in the right ear that has caused recurrent infections and problems with drainage, debris and other associated symptoms such as ear pain and vertigo over the years.  In addition, these records show that, in December 1989, the Veteran underwent a right tympanomastoidectomy.  The Operative Report indicates the Veteran had previously undergone a type I tympanoplasty five years before for a posterior perforation and, since that time, he had continued problems with desquamation of epithelium filling the external auditory canal and episodes of otitis media (although, in contrast, the Discharge Summary gave a history of  tympanoplasty early that year and only a history of desquamation and dizziness since April 1989 and a two week history of otolalgia and drainage unrelieved by conservative treatment resulting in surgical intervention).  

Thus, these ENT notes clearly show the Veteran's complaints of and treatment for recurrent ear infections and difficulties with drainage and debris in the ear caused by the chronic otomastoiditis.  As for his hearing loss, for the most part, they only show the Veteran's report of hearing loss in his right ear without any specific description of the impact such hearing loss has had on his ability to function, if any.  Notably, these records show that, although additional surgery on his right ear has been recommended that may have improved his hearing, the Veteran has put it off because he was "happy" with the condition of his right ear (as it relates to his chronic otomastoiditis) and he was not concerned about improving his hearing as he can hear out of his left ear well.  In fact, one of his physician's described the hearing in his left ear as "perfect."  See ENT treatment notes dated February 20, 2007.  Also, his hearing in May 2007 was noted to be "grossly normal."  The audiologist who performed a September 2009 consultation noted that the Veteran's hearing acuity was unchanged since the previous evaluation in 2006.  A March 2011 ENT note shows he was not interested in surgery as he can hear well from his left ear.  At the March 2011 Board hearing, when discussing the drainage problems he has, the Veteran testified to the fact that his VA physicians recommended he undergo additional surgery ("they want to cut a hole in back of my ear ... and place a device in it"), but he expressed uncertainty about wanting this done. 

In its February 2017 remand, the Board did not specifically instruct that the Veteran's claim be referred for extraschedular consideration, although the AOJ undertook such development before readjudicating the claim in the May 2017 Supplemental Statement of the Case.

In March 2017, the AMC sent a request to the Director, Compensation Service, for consideration of an extraschedular rating for the Veteran's bilateral hearing loss.  In April 2017, the Director issued an administrative decision denying such requests.  The relevant part of her decision states:

VA outpatient treatment reports note the Veteran complains of difficulty hearing in most listening situations, especially from the right side.  The most recent VA audiological examination dated August 2, 2016 show the Veteran[']s hearing loss most closely resembles a 10 percent evaluation.  As noted in the examination, the Veteran reports he is unable to hear out of his right ear and constantly ask[s] people to repeat themselves and talk louder.  He reports hearing problems cause complications in communication.

A 10 percent evaluation for hearing loss under 38 C.F.R. §4.86[,] DC 6100, already takes into account an exceptional patter[n] of hearing loss.  Higher evaluations of hearing loss are based on more severe levels of hearing impairment.  38 C.F.R. § 3.321(b) provides for compensation on an extra-schedular basis for [v]eterans with service-connected disabilities, which presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

Review of the evidentiary record fails to demonstrate that the Veteran falls within the disability picture mentioned above.  Accordingly, entitlement to a higher level of compensation for bilateral hearing loss on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b) is denied.

During the pendency of this appeal, the Court recently held that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  The Court further states that when a Veteran's "hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Id.  However, the Court stated it could not conclude that the rating schedule, on its face, contemplates other functional effects such as dizziness, vertigo, ear pain, etc.  Id.  

Moreover, as to extraschedular referral, the Court held that its decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007), "imposes neither a general requirement on the Board to engage in an extraschedular analysis nor specific requirements on the Board once it decides that an extraschedular discussion is warranted."  Id. at 370-71.

Doucette is directly applicable to the instant case.  As discussed above, the Veteran contends that he is entitled to a higher initial rating on an extraschedular basis for his hearing because he has had to change his "lifestyle" and has to wear a hearing aid in his right ear.  However, he has not provided any specifics as to what "lifestyle" changes he has had to make due to his hearing loss except for wearing a hearing aid in his right ear.  At most the Board can glean from his reports at the most recent VA examinations in November 2013 and August 2016 and his testimony at the March 2011 Board hearing, that his hearing loss causes him difficulty hearing others speaking, especially on the right side, and he has to ask others to repeat themselves and to talk louder.  He also has to turn up music louder so he can hear it.

The Board acknowledges that the VA examinations conducted prior to November 2013 are not compliant with Martinak's requirement that the VA audio examiners describe the effect of a hearing disability on the veteran's occupational functioning and daily activities.  Martinak, 21 Vet. App. at 455.  However, all of those examinations were conducted prior to the Court's decision in 2007.  Nevertheless, the Board finds that the Veteran has had plenty of opportunities to provide such information.  He testified before the Board in March 2011 and he was afforded the opportunity for a second Board hearing, for which he chose not to appear.  He has appeared for four VA examinations, as well as had the opportunity to appear for another one in 2011 that he failed to report to.  In addition to the VA examinations, he has been evaluated by both VA Audiology and ENT and could have discussed his functional limitations with them as well.  Finally, both he and his representative have presented written statements in support of his claim and could have presented such information in that form to either the RO or the Board.  Instead, the only information as to functional limitations available is that elicited on VA examination in November 2013 and August 2016.

At the November 2013 VA examination, he reported having difficulty hearing in most listening situations, especially on the right.  At the August 2016 VA examination, he reported having to ask people to repeat themselves and talk louder, and that his hearing problems cause complications with communication.  He also reported having to turn up music. The Board finds that his complaints clearly fall within the functional effects contemplated by the schedular rating criteria pursuant to the Court's finding in Doucette and, therefore, such manifestations of hearing loss are not for extraschedular consideration.  

The Board acknowledges that the Veteran testified at the March 2011 Board hearing that he has drainage from his right ear, but he was uncertain as to whether that was related to the right ear hearing loss.  A review of the VA treatment records makes it clear that this is not related to the right ear hearing loss but, rather, is related to chronic otomastoiditis, which is actually the cause of the right ear hearing loss (or at least a part of the etiology thereof).  The Board notes that service connection has not been established for the Veteran's chronic otomastoiditis (RO denied service connection for right ear otomastoiditis with right tympanoidectomy in a September 1990 rating decision).  Consequently, the Board cannot consider any symptoms such as chronic infections, drainage, debris, ear pain, vertigo, etc. that have been associated with the Veteran's chronic otomastoiditis in evaluating his service-connected hearing loss.  The Board acknowledges the Veteran's testimony that he has difficulties wearing his hearing aid due to the drainage he has in his right ear.  However, as his hearing loss is not evaluated based upon the use of hearing aids, the rating criteria do not take functionality with hearing aids into account.  Consequently, the fact that the Veteran cannot wear his hearing aid as frequently because of drainage in his right ear is not relevant to the inquiry of an extraschedular rating because such condition does not worsen the Veteran's functioning beyond that already considered by the rating schedule.  Thus, such symptoms are not the basis for consideration of an extraschedular rating for service-connected bilateral hearing loss.

Finally, as set forth above, the Veteran's claim was referred to the Director, Compensation Service, for consideration of an extraschedular rating, which was denied because his disability was not found to present an extraordinary disability picture.  The Board agrees with the Director's decision.  The evidence fails to set forth that the Veteran has symptoms of hearing impairment that are not contemplated by the rating schedule - his symptoms as reported relate to the inability to hear or understand speech or to hear other sounds in various contexts.  Any other symptoms such as drainage, ear pain, or vertigo that are reported by the Veteran or seen in the treatment records have been related to his nonservice-connected chronic otomastoiditis and, therefore, are not for consideration.  Consequently, the Board finds that the first Thun element has not been established and thus the rating criteria have not been found inadequate to evaluate the Veteran's service-connected hearing loss.

In addition, the Veteran's exceptional pattern of hearing loss has been taken into account in evaluating the Veteran's hearing loss disability under the schedular rating criteria pursuant to 38 C.F.R. § 4.86, but still has not provided a compensable disability rating until the August 2, 2016 VA examination as the hearing loss has not been of sufficient severity to warrant a compensable disability rating when considering the normal hearing in the left ear.  It was consideration of the right ear's exceptional hearing pattern under § 4.86 with a slight reduction in hearing acuity in the left ear upon evaluation at the August 2016 examination that resulted in the 10 disability rating assigned effective August 2, 2016.  Hence, the Director's acknowledgement in her decision that the 10 percent evaluation recognizes the exceptional hearing pattern.  

Finally, the Board has also considered, under Rice, whether the Veteran's bilateral hearing loss alone warrants entitlement to a TDIU, but finds that it does not.  The Board acknowledges that the Veteran testified at the March 2011 Board hearing having difficulties hearing from the right side which causes difficulties with communicating with others and, at the most recent VA examination in August 2016, he reported his hearing loss caused complications in communications in that he is unable to hear out of the right ear and constantly has to ask people to repeat themselves and talk louder.  Although such difficulties would clearly cause some difficulties in occupational functioning, there is no evidence to establish that the Veteran's service-connected hearing loss alone causes him to be unable to secure and follow a substantially gainful occupation.  The evidence shows the Veteran worked as a cook from essentially 1989 to either 2000 or 2001 and thereafter has had various part-time jobs as a driver, delivery person, at Walmart, etc.  However, there is no evidence in the claims file to indicate the Veteran could not perform any of these jobs because of his service-connected bilateral hearing loss.  For example, the Veteran testified at the March 2011 Board hearing that he had been working part-time up until a month before the hearing as a courtesy driver but quit due to depression and an ear infection.  VA treatment records also showed the Veteran worked part-time in 2009 through 2011 as a part-time delivery driver but he was out of work for a couple of months after a motor vehicle accident in January 2010.  In June 2012, his primary care physician provided him a medical note for Social Security stating that he was able to work light duty, part-time only due to his conditions of PTSD, venous insufficiency, prostate cancer, ulcerative colitis, Grave's disease, hepatitis C, and reduced use of his left arm due to an old injury.  She did not mention his service-connected hearing loss.

Consequently, the Board finds that, although the Veteran's hearing loss may limit him in working at a job that requires a lot of oral communication with others because of his difficulties in communicating, there is nothing in the record that indicates he could not work one that does not have such requirements, even in his previously work area as a cook.  Thus, the Board does not find that the Veteran's service-connected bilateral hearing loss alone causes the Veteran to be unable to secure and follow a substantially gainful occupational.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding an initial compensable disability rating prior to August 2, 2016, and a 10 percent disability rating thereafter, is warranted on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) for the Veteran's service-connected bilateral hearing loss.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied to that extent only.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

As previously discussed, the Veteran's claim for a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. at 453, and was picked up and remanded by the Board in its March 2015 decision.  At the time of that decision, the Veteran was service-connected for only two disabilities - hepatitis C evaluated as 10 percent disabling and bilateral hearing loss evaluated as 0 percent disabling for a combined disability rating of 10 percent.  

In a January 2017 rating decision, effective August 2, 2016, the RO granted increased disability ratings for hepatitis C and bilateral hearing loss to 20 percent and 10 percent, respectively, and also granted service connection for tinnitus evaluated as 10 percent disabling.  The Veteran's new combined disability rating effective August 2, 2016 is 40 percent.  

Therefore, the Veteran's disabilities do not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) at any time during the course of the appeal.  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a veteran is found to be unable to secure or follow a substantially gainful occupation solely due to his service-connected disability(ies), then the case is to be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding an extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The issue is not whether the veteran can find employment generally, but whether he or she is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also id. at 363.

In March 2016, the RO requested the Director, Compensation Service, consider whether the Veteran is entitled to an extraschedular TDIU.  In April 2017, the Director provided the following decision denying the request:

VA Form 21-8940 received May 23, 2016, reports that the Veteran last worked in 1980 as food service specialist.  The form is silent on which service connected disabilities prevent the Veteran from working; however it is noted in the BVA remand that the Veteran contends that any of his service connected disabilities or a combination of the effects of the disabilities prevents all types of gainful activity.

Outpatient treatment reports the periods April 8, 1997 through January 12, 2017 note that posttraumatic stress disorder, venous insufficiency, prostate cancer, ulcerative colitis, Grave's disease, hepatitis C and reduced use of the left arm due to an old injury are considered long-standing conditions and have been in existence since the 1980's.  This note revealed that these conditions are considered permanent.  This note also revealed that as a result, these conditions would allow for only light duty or part-time occupation.

VA examination conducted on August 2, 2016 revealed a continued diagnosis of hepatitis C, residuals of left [r]ight toe arthroplasty and recurrent tinnitus, which would have no impact on the ability to work or perform any type of occupational task.

...

Review of the evidentiary record, with the application of reasonable doubt, does not satisfactorily demonstrate that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  Therefore, a grant of extra-schedular entitlement to TDIU is not warranted.

After considering all the evidence, the Board finds that it fails to demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

The Board acknowledges that, on the VA Form 21-8940, the Veteran reported not having worked full-time since 1980 or essentially since his discharge from service in October 1979.  However, this information is not supported by the remaining evidence of record as VA treatment records and Social Security Administration records indicate the Veteran has worked throughout the years since his discharge from military service in November 1979, especially from 1989 to 2002.  According to the Social Security Administration records received in association with the Veteran's claim for disability benefits filed in 2004, the Veteran reported he stopped working January 1, 2002.  On his application, he reported working 40 hours a week, 8 hours a day from 1990 to 2002 as a cook for a carry out restaurant.  These records also contain the Veteran's resume on which is listed his employment showing he was employed as a cook and baker from February 1980 to November 1981 and, after a gap of eight years, he was employed from December 1989 through June 2000 for a variety of food services.  VA treatment records in the claims file also show that the Veteran reported being employed over the years as a cook since service, that this was his regular employment, that he at times lost such employment or had employment waiting for him pending his completion of treatment.  More recent treatment records since 2004 show the Veteran having various part-time jobs including as a driver, delivery person and at Walmart.  He also testified at the March 2011 Board hearing that he had been employed part-time as a courtesy driver.  

Although the Social Security Administration records from 2004 show the Veteran was found too disabled to be employed for Social Security purposes effective January 1, 2000, the Board finds these records are not relevant to the present inquiry because the finding of unemployability was based solely on the Veteran's mental health disabilities, which are not service-connected, rather than any of his physical disabilities even though he did claim them to include his service-connected hepatitis C.  

Furthermore, even though the Veteran was found to be unemployable due to his psychiatric disabilities, he apparently has been able to be employed on at least a part-time basis as his VA treatment records have shown him working that much for a number of years.  VA  treatment records from 2006 show he worked at least a few months at Walmart.  Treatment records from 2009 through 2011 show he reported working as a driver and delivery man.  At the March 2011 Board hearing, he testified working part-time as a courtesy driver. Moreover, in a June 2012 letter provided to the Veteran for Social Security purposes, his primary care physician stated that the Veteran "has PTSD, venous insufficiency, prostate cancer, ulcerative colitis, Grave's disease, hepatitis C, and reduced use of his left arm due to an old injury.  These are all longstanding conditions and have been in existence since 1980's and are permanent conditions.  He is only able to work light duty, part time due to these conditions."  Consequently, according to the Veteran's primary care physician, the Veteran is still able to work; however, he is limited to light duty and in the number of hours he can work at a given time.  

The Board acknowledges that the Veteran's service-connected hepatitis C was included by the Veteran's primary care physician as one of the physical ailments limiting his ability to work.  However, the Board questions the inclusion of hepatitis C in that list as a review of the Veteran's treatment notes for the year prior to and after do not demonstrate any complaints or abnormal findings related to the Veteran's hepatitis C consistent with related symptoms such as fatigue, side pain, loss of appetite, or mood disturbances, which were symptoms the Veteran had previously reported, including at the March 2011 Board hearing.  In addition, with regard to mood disturbance, the records during that time frame show he denied depression and the records contain two negative depression screens.  Furthermore a review of the history of the Veteran's hepatitis C as shown in the VA treatment records fails to demonstrate that his hepatitis C has been productive of anything more than mild symptoms prior to August 2, 2016, as the Veteran has never received treatment for his hepatitis C and only mild symptoms, if any, have been noted.

Furthermore, VA examinations conducted during the appeal period in April 2005, April 2006 and August 2016 failed to show the Veteran's hepatitis C caused impairment of his functioning.  The April 2005 VA examiner stated that the Veteran's hepatitis per se seemed to be stable and not producing any significant symptomatology.  The April 2006 VA examiner stated Veteran's hepatitis was productive of no more than "mild activity."  Finally, the August 2016 VA examiner stated the Veteran's hepatitis C does not impact his ability to work. 

As for the Veteran's service-connected residuals of left fifth toe arthroplasty, the Veteran has merely complained of occasional pain and swelling in this toe, worse with cold weather.  He reports having to wear soft or wide shoes.  On VA examination in August 2016, the VA examiner opined that this disability did not impact the Veteran's ability to perform any type of occupational task.

As for the Veteran's service-connected tinnitus, the medical records do not demonstrate the presence of tinnitus until the August 2016 VA examination.  The Veteran consistently denied the presence of tinnitus on all prior audiological evaluations.  Although its exact onset date is unclear, for benefit purposes, this disability clearly could not have affected the Veteran's ability to perform occupational tasks prior to August 2016 as there is no evidence that it even existed.  The August 2016 VA examiner opined that the Veteran's tinnitus has no impact on the Veteran's ordinary conditions of daily life, including his ability to work.  

Based on the foregoing, the Board finds that the Veteran's service-connected hepatitis C, residuals of left fifth toe arthroplasty and tinnitus have had no impact on the Veteran's functional capacity to work.  Rather, based on the evidence of record, only the Veteran's service-connected hearing loss has any effect on the Veteran's occupational functioning in that he has difficulty hearing others in the right ear in most listening situations.  Thus, his hearing causes complications in communications caused be him constantly having to ask people to repeat themselves and to speak louder.  The Board acknowledges that the November 2013 VA examiner described the effects on the Veteran's occupation as "significant."

However, as previously discussed, the evidence does not demonstrate that the Veteran's service-connected hearing loss has caused him to be unable to secure and follow a substantially gainful occupation, either alone, or in combination with his other service-connected disabilities.  Notably, the evidence shows the Veteran worked until at least 2000 or 2001.  He was found by the Social Security Administration unable to be employed due to disability in 2004 due to nonservice-connected mental health conditions.  The June 2012 letter from the Veteran's primary care physician does not list his service-connected hearing loss as a limiting condition as to why he can only work part-time, light duty.  The VA treatment records show the Veteran has continued to work at least part-time despite being awarded disability benefits by Social Security.  Although he may be limited in the types of jobs he can work because of his service-connected hearing loss, such as in jobs requiring a lot of oral communication, that does not mean the Veteran is unable to be employed at all.  He has clearly been able to obtain and maintain employment over the years despite his hearing loss.  At the March 2011 Board hearing, the Veteran testified that he had been employed part-time as a courtesy driver but had recently left this job due to depression and an ear infection, not because of issues with communication with his clients due to his hearing loss.  

Finally, the Board has considered the Veteran's educational, vocational and occupational history.  The Board acknowledges that the Veteran has only a high school education but he has years of training and work experience as a cook.  It also appears that he has performed some light manual labor over the years.  Although the Board can see that his hearing loss would cause some impairment in working as a cook where oral communication is a necessity, the Board notes that Veteran has reported working from short order to gourmet cooking (see July 2004 Psychiatric Evaluation for Social Security purposes) and as such could imagine his experience could give rise to positions that he could perform at sufficiently despite the functional limitations caused by his hearing loss.  

As for the Veteran working part-time versus full-time, the Board finds that there is nothing in the record to indicate that the Veteran's service-connected disabilities cause him to be unable to work a full-time schedule.  As previously discussed, although the Veteran's hepatitis C is included in the June 2012 primary care physician's list of conditions, there are no treatment records show findings to support her conclusion that this condition limits his ability to function, much less on a full-time basis, but rather his other nonservice-connected conditions listed in that letter are clearly the cause of the Veteran's inability to be able to work more than part-time or light duty.   

The rating schedule provides disability ratings for appropriate levels of industrial impairment caused by disabilities.  Even more so, in this case, the rating schedule requires a TDIU meet certain schedular criteria that haven't been met requiring extraschedular consideration of whether a TDIU rating is warranted.  The Director, Compensation Service, considered the Veteran's case and clearly determined that the evidence did not warrant a finding that the Veteran's service-connected disabilities caused him to be unable to secure and follow a substantially gainful occupation.  The Board's review of the record concurs with that decision.

Therefore, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to an extraschedular TDIU is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied to that extent only.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
  

ORDER

Entitlement to an initial compensable disability rating from November 1, 1979 to August 1, 2016, and in excess of 10 percent from August 2, 2016 to the present, for service-connected bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) is denied.

Entitlement to a TDIU is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


